DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include reference character 6 (see Figs. 4 and 5) not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  For claim 2, the limitation "the collector electrode and/or the collector electrode is liquefied, either occasionally or continuously, and removed by a fluid spray brought into the aerosol. In addition, other types of cleaning, such as cleaning with a compressed air jet, for example, are also conceivable. A mechanical cleaning can also come about through the transfer..." which fails to include the limitation "and/or the field electrode" recited in claim 2.
The disclosure is objected to because of the following informalities:   in amendments to the specification, received October 16, 2012, the phrase "Delete line 21 and substitute the following:  -The task is solved by a process with the characteristics herein.-; " is unclear because the phrase fails to include the page number.
Appropriate correction is required.
Additionally, portions of the specification appear to be a literal translation into English from a foreign document. Applicant should make revisions to the text where ellipsis are used. Otherwise, a substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) may be required. The substitute specification must not contain new matter and must be accompanied by a statement that it contains no new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or 
Claim Objections
Claims 2-20 are objected to because of the following informalities:  For claims 2-6 and 16-20 in line 1, [[A]]The process.  For claims 8-15 in line 1, [[A]]The device.  The claims are generally narrative and indefinite and fail to conform to current U.S. practice (see section 112 below).  For example, claim 7 appears to be a literal translation into English from a foreign document and lacks a preamble and transitional language.
Appropriate correction is required.  
Claim Interpretation
 Claims 1-4, 7-10, and 12-17 recite "and/or" which is interpreted as alternative language, i.e., or (broadest reasonable interpretation-BRS) for examination on the record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In general, the claims are generally narrative and indefinite and do not conform to current U.S. practice.  The claims appear to be a literal translation into English from a foreign document.
Claim 1 recites the conditional method step "if necessary, transferring the electrical potential to a field electrode" in line 8-9 [emphasis added].  The phrase "if necessary" is considered optional language which results in metes and bounds that are indeterminate for the claim. Furthermore, it is unclear whether the limitation should be interpreted as a positive method step, and if so, the conditions that would govern the decision to include this step are not provided, nor defined, in the claim.  The boundaries of this limitation in the claim are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the following limitations with insufficient antecedent basis in the claim:  "the separation" in line 1; "the following steps" in line 3; "the aerosol" in lines 4, 6; "the collector electrode" in lines 4-5, 7-8, 11-12, 13; "the effect" in line 5; "the electrical charge" in line 6; "the production of a very high electrical potential" in line 7; 
"the electrical potential" in line 9; "the residual aerosol" in line 11; "the separation zone" in line 12; and "the field electrode" in line 13.  See interpretation in Section 102.
Claim 2 recites the limitation "the discharge…takes place in a controlled manner" in lines 2-3.  The limitation "the discharge" and the phrase "controlled manner" are not defined by the claim, and the specification does not provide a standard for ascertaining 
Claims 2-4, 16, and 17 recites the limitations "the collector electrode" and "the field electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Amend as follows:  the at least one collector electrode and the at least one field electrode
Claim 3 recites the limitation "the discharge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the controlled discharge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
and "the help"
Claim 5 recites the limitations "the delivery" and "the charge" in line 2.  There is insufficient antecedent basis for these limitation in claim 2.  Amend as follows:  [[the]] delivery of the electric charge. 
Claim 6 recites the limitation "the aerosol" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note:  amend the limitation "[[the]]an aerosol" at claim 1 in line 4 to have proper antecedent basis.
Claim 7 fails to recite transitional language, and therefore, is indefinite.  The scope of claim 7, i.e., whether claim language is open or closed, is undefined.  Consequently, on the merits, prior art that teaches, or carries out,  the method steps of claim 1 from which claim 7 depends is considered to also provide the apparatus of claim 7.
Claim 7 recites the limitation "the implementation of a process in accordance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Amend as follow:  [[the]] implementation of [[a]]the process in accordance.  Additionally, for claim 7, regarding the limitations "a collector electrode" and "a field electrode" in line 2 and regarding the limitations "the collector electrode" and "the field electrode" in line 5, it is unclear if these limitations refer back to the limitations "at least one collector electrode" and "at least one field electrode" in line 2 of claim 1 or are distinct.  Regarding the limitation "a grounded precipitation electrode" in line 6, it is unclear if this limitation refers back to the limitation "[a] grounded precipitation electrode" in line 3 of claim 7.
For claim 8, regarding the limitations "the collector electrode" and "the field electrode" in line 2, it is unclear if these limitations refer back to the limitations "at least one collector electrode" and "at least one field electrode" in line 2 of claim 1, refer back to "a collector electrode" and "a field electrode" in line 2 of claim 7, or are distinct.  
For claim 9, regarding the limitations "a collector electrode" and "a field electrode" in line 2, it is unclear if these limitations refer back to the limitations "at least one collector electrode" and "at least one field electrode" in line 2 of claim 1, refer back to "a collector electrode" and "a field electrode" in line 2 of claim 7, or are distinct.  Punctuation marks, i.e., periods, at both lines 2 and 4 imparts even more ambiguity to make claim 9 indefinite.
Claims 10-14 recite the limitations "the collector electrode" in "the field electrode" in each of the claims, and it is unclear if these limitations refer back to the limitations "at least one collector electrode" and "at least one field electrode" in line 2 of claim 1, refer back to "a collector electrode" and "a field electrode" in line 2 of claim 7, or are distinct. 
Claim 10 recites the limitation "the charged raw aerosol" in line 3-4 and the limitation "the direction" in line 4.  There is insufficient antecedent basis for these limitations in claim 10.
Claim 15 recites the limitations "a collector electrode" and "a field electrode" in line 2, it is unclear if these limitations refer back to the limitations "at least one collector electrode" and "at least one field electrode" in line 2 of claim 1, refer back to "a collector electrode" and "a field electrode" in line 2 of claim 7, or are distinct.  
Additionally, claim 16 recites the limitation "the discharge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, claim 17 recites the limitation "the controlled discharge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 recites the limitation "the help" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Amend as follows:  [[the]] help.  
Claims 18-20 recite the limitations "the delivery" and "the charge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Amend as follows:  [[the]] delivery of the electric charge.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP § 2173.06 (II). Accordingly, an examination on the merits is prohibited for the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frank (US 6004376).
For claim 1. as interpreted, Frank discloses a process for [[the]] separation of charged aerosols in a two-stage electrostatic separator with at least one collector electrode (6) and at least one field electrode (7), comprising the process steps as follows
partially separating the charged aerosol in the at least one collector electrode (6), which can be flowed through under [[the]] effect of space charges (4); 
collecting [[the]] an electrical charge of the charged aerosol separated for [[the]] production of a very high electrical potential on the at least one collector electrode (6); 

at least one collector electrode (6) through [[the]] a separation zone with high field intensity (5), which is constructed between the at least one collector electrode (6) at least one field electrode (7) and a grounded precipitation electrode (3). See col. 2, l. 55 - col. 3, l. 39.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Although the scope of the instant invention is unclear, prior art references have been cited of interest to show other processes for separation of particles in two-stage electrostatic precipitator and devices used for aerosol separation methods.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 30, 2021